Citation Nr: 0206321	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  98-12 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Determination of a proper initial evaluation for 
dysthymia, with a history of post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a bilateral 
shoulder disorder.  

6.  Entitlement to service connection for an ear disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to March 
1989, and also served in the Nebraska Air National Guard 
(NANG) for an unspecified period beginning in March 1989.  

This matter originally arose from a January 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for the veteran's psychiatric disorder, and denied 
the remainder of her claims for service connection.  Upon 
receipt of the veteran's timely appeal, the case was referred 
to the Board of Veterans' Appeals (Board), and by a decision 
of December 1999, an increased initial evaluation of 50 
percent was granted for the veteran's dysthymia with a 
history of PTSD.  Additional claims for service connection 
for headaches and for a left knee disorder were found to be 
"well grounded" under the law then extant, and were 
referred back to the RO for further development.  The 
development requested pursuant to the Board's December 1999 
Remand appears to be ongoing at this time and those two 
issues have not yet been readjudicated by the RO.  
Accordingly, they will not be addressed here.  

The remaining above-captioned claims for service connection 
were denied as "not well grounded."  The veteran appealed 
the Board's denial of service connection for those claims to 
the United States Court of Appeals for Veterans Claims 
(Court), and also continued to seek an initial evaluation in 
excess of 50 percent for her service-connected psychiatric 
disorder.  By an April 2001 Order, the Court remanded those 
issues back to the Board in order to ensure compliance with 
the Veterans Claims Assistance Act of 2000.  The issues the 
Board itself had remanded back to the RO, involving claims 
for service connection for a left knee disorder and for 
headaches, were determined not to have been before the Court, 
and thus were not included among those issues referred back 
to the Board.  The Board will proceed with its review of the 
issues referred back to it by the Court at this time.  

In addition, in August 1999, the veteran submitted a claim 
for service connection for irritable bowel syndrome, to 
include as secondary to her service-connected psychiatric 
disorder.  That issue does not appear to have been addressed 
by the RO.  Accordingly, it is referred back to the RO for 
all appropriate action.  The veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) will remain in deferred 
status pending resolution of the two issues currently 
undergoing development and adjudication by the RO.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
remanded to the Board by the Court.  

2.  The veteran's dysthymia, with a history of PTSD, is 
objectively shown to involve symptomatology consisting of not 
more than occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as: 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships; but is not objectively shown, by itself, to 
render the veteran incapable of obtaining or retaining 
gainful unemployment.  

3.  The objective medical evidence shows that TMJ existed 
prior to service, and fails to disclose that the TMJ is 
currently active or that such disorder was permanently 
aggravated during the veteran's active service.  

4.  The objective medical evidence discloses that the veteran 
has been diagnosed with acute gastritis at various times, but 
fails to disclose the presence of any chronic stomach 
disorder.  

5.  The objective medical evidence discloses that the 
veteran's right knee has a full, unimpaired range of motion, 
and fails to demonstrate the presence of any sort of right 
knee disorder, to include degenerative changes.  

6.  The objective medical evidence discloses that the veteran 
has a full, unimpaired range of motion in her shoulders, and 
fails to demonstrate the presence of any sort of bilateral 
shoulder disorder.  

7.  The objective medical evidence fails to disclose the 
presence of any ear disorder.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial evaluation in 
excess of 50 percent for the veteran's dysthymia with a 
history of PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.16, 4.130, Diagnostic Codes 9411, 
9433 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

2.  Temporomandibular joint dysfunction was not incurred in 
or permanently aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306(a), 3.310 (2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.126(a)).  

3.  A stomach disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126(a)).  

4.  A right knee disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126(a)).  

5.  A bilateral shoulder disorder was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.126(a)).  

6.  An ear disorder was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.126(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

As discussed, the veteran presently maintains that her 
service-connected dysthymia, with a history of PTSD 
(psychiatric disorder), warrants assignment of an initial 
disability rating in excess of 50 percent.  In addition, she 
maintains that she incurred TMJ, a stomach disorder, a right 
knee disorder, a bilateral shoulder disorder, and an ear 
disorder as a result of her active service.  Accordingly, she 
seeks an increased initial rating for her psychiatric 
disability and service connection for the other above-
captioned disorders.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
196-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, and 5107).  In substance, the VCAA 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claim for benefits under the laws administered by 
the VA.  In pertinent part, this law redefines the 
obligations of the VA with respect to the duty to assist.  
The provisions of the VCAA apply to all claims for VA 
benefits, to include claims involving entitlement to 
increased ratings and entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the veteran.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA eliminates the requirement that a 
claimant must submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The VCAA also includes new notification provisions.  
Specifically, it requires the VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim for 
VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  As part of 
the notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided by 
the claimant, and which evidence, if any, VA will attempt to 
obtain for the claimant.  

In the present case, while the VA did not have the benefit of 
the explicit provisions of the VCAA when the case was 
adjudicated, the VA's redefined duty to assist has been 
fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate her claims for an increased initial rating and 
for service connection generally.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case and 
supplemental statements of the case, as well as the December 
1999 Board decision itself and voluminous correspondence from 
the VA to the veteran, have provided her with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate her claims.  The Board 
finds, therefore, that such documents are essentially in 
compliance with the VA's revised notice requirements.  
Moreover, the Board notes that through her attorney, the 
veteran made arguments and submit evidence in support of her 
claims.  Accordingly, the Board finds that the VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
RO has requested that all records identified by the veteran 
be obtained and associated with her claims file. To that end, 
it appears that all available clinical treatment records have 
been obtained.  The Board concludes that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable disposition of the issues referred by the 
Court has been identified and obtained.  The evidence of 
record consists of the veteran's voluminous service medical 
and service personnel records, records of treatment following 
service, reports of VA rating examinations, and statements 
made by the veteran in support of her claims.  In addition, 
the veteran declined the opportunity to present testimony 
before either a Hearing Officer or a member of the Board at a 
personal hearing.  It appears that all reasonable attempts 
have been made to obtain the relevant records in this case.  

During the course of this appeal, the veteran was afforded VA 
rating examinations which, as will be discussed below, were 
to contain discussions as to the nature and etiologies of the 
claimed disabilities, as well as to evaluate the severity of 
the veteran's service-connected psychiatric disorder.  The 
Board concludes that in light of findings offered by the VA 
rating examiners, scheduling the veteran for yet another 
rating examination would result in unnecessary delay, and 
would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of the evidence is 
required, and would otherwise be unproductive.  

II.  Determination of a Proper Initial Rating

Historically, service connection for dysthymia and a history 
of PTSD was established by a January 1998 rating decision.  A 
10 percent disability rating was initially assigned, 
effective from March 31, 1997.  The veteran appealed that 
decision, but before the case was referred to the Board, she 
was granted an increased initial evaluation of 30 percent by 
a rating decision of July 1998.  In its decision of December 
1999, the Board determined that the veteran's symptomatology 
warranted assignment of an initial 50 percent disability 
evaluation for her psychiatric disorder.  The veteran 
appealed the Board's determination to the Court, and as 
noted, the case has been remanded back to the Board for 
consideration of the duty to assist provisions of the VCAA.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects her ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing her symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
disability evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

The veteran reported having been sexually assaulted in 
service, and on the basis of comments and findings made by 
her military supervisors as reflected in her service 
personnel records as well as medical evidence contained in 
the service personnel records, service connection for 
dysthymia with a history of PTSD was established by the 
January 1998 rating decision.  The record reflects that the 
veteran underwent a series of VA rating examinations in May, 
June, and July 1997.  The reports of those examinations 
generally disclose that the veteran indicated having been 
sexually assaulted in 1991, and that she had undergone 
psychological counseling since that time.  She reported 
taking medication to help with mental confusion and 
depression, and reported seeing a psychiatrist since 1994.  
The veteran indicated that she no longer felt deeply 
depressed, had no problem with sleep or appetite, but she did 
indicate that she experienced low energy levels.  In 
addition, the veteran reported that her concentration ability 
had improved.  On examination, the veteran was shown to be 
casually dressed, neat, and had adequate personal hygiene.  
Speech was somewhat hesitant at times, was characterized as 
vague but generally coherent and goal directed.  Her mood was 
described as slightly down.  The veteran denied having 
suicidal or homicidal ideation, and her affect was found to 
be active and appropriate to the thought content.  
Hallucinations and delusional thinking were not shown.  Long- 
and short-term memory were intact.  The examiner concluded 
with an Axis I diagnosis of dysthymia and offered an Axis V 
global assessment of functioning (GAF) score of 60.  Under 
the criteria set forth in the Diagnostic and Statistical 
Manual, 4th edition (DSM-IV), a GAF score of 60 is suggestive 
of moderate symptoms of a psychiatric disorder (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The veteran underwent a subsequent VA rating examination in 
April 1998 in which she reported that her overall condition 
had not changed.  The veteran indicated that she continued to 
sleep too much and that she was generally unmotivated.  The 
veteran stated that she lacked drive, and that she was unable 
to establish and maintain an intimate relationship.  She 
further offered that she wanted to have a family, but was 
unable to do so due to her emotional state.  The veteran 
stated that she did not experience nightmares and that she 
was attending school.  The examiner stated that after 
reviewing the veteran's claims file regarding the course of 
her psychiatric disorder, she appeared to improve, although 
she continued to experience "down moods."  The examiner 
offered that through counseling and medication, the veteran 
felt relatively well other than a chronic lack of drive and 
motivation, and difficulty in establishing and maintaining 
relationships with others.  On examination, the veteran was 
observed to be casually dressed, personal hygiene was 
adequate, and speech was goal directed and coherent.  The 
veteran's mood was again characterized as being somewhat 
down.  The affect was appropriate to the thought content, but 
somewhat restricted.  Thoughts of hurting herself or others 
were not present.  There was no evidence of psychosis, 
delusions, or hallucinations.  Both long- and short-term 
memory were intact, and concentration and attention were 
adequate.  The examiner concluded with an Axis V GAF score of 
55.  Under the criteria set forth in DSM-IV, a GAF score of 
55 reflects the same characteristics as a GAF score of 60.  
The examiner went on to state that the veteran did not 
exhibit the signs and symptoms of PTSD, although she did have 
dysthymia.  

A statement dated in July 1998 was received from the 
veteran's treating VA psychiatrist.  The treating physician 
indicated that the veteran had been treated for both PTSD and 
for chronic depression which were related to her sexual 
assault in service.  According to the physician, the veteran 
continued to experience chronic depression, avoidance 
behavior, and continued to experience problems in work 
efficiency.  The physician indicated that the veteran should 
be relieved from her duties in the Nebraska Air National 
Guard (NEAG) based on her current symptoms, and indicated 
that she received regular treatment.  

The report of the most recent VA rating examination conducted 
in April 2000 discloses that the veteran was taking 
medication including Prozac for her depression.  She 
indicated that she obtained good results with the medication.  
At the time of the examination, the veteran reported that she 
had reduced her academic workload from 13 to 10 hours of 
classes per semester to lessen her overall workload, and 
indicated that she had thus far completed some 90 hours 
towards a bachelor's degree.  The examiner stated that the 
veteran worked part time over the past two years, but would 
henceforth focus on her studies.  The examiner indicated that 
the veteran had not lost work due to her service-connected 
disability, and that she continued to be able to function in 
her college-level courses.  The veteran's social history was 
reported to disclose a constricted social network and she 
reported decreased socialization, although she indicated that 
she had dated to an extent.  According to the examiner, the 
veteran's dysthymia was manifested primarily by fatigue, low 
self-esteem, and some difficulty with concentration.  He 
stated that she did not meet the criteria for a major 
depressive disorder, and that she did not re-experience the 
traumatic sexual assault.  She was observed to have 
constricted feelings and a restricted range of affect.  The 
examiner concluded that the veteran did not meet the criteria 
for a diagnosis of PTSD, although she did meet such criteria 
in the past.  Overall, the veteran reported feeling "fairly 
good," and she continued to be aware of the symptoms and the 
problems bothering her.  In addition, the veteran stated that 
she felt that her symptomatology had remained the same as 
when she had undergone her previous rating examination in 
April 1998.  

On examination, the veteran was observed to be casually 
dressed and appeared younger than the stated age.  She was 
somewhat tense and appeared to be anxious during the 
interview.  She was cooperative, and speech was normal in 
tone and volume.  Thought processes disclosed no delusions or 
hallucinations, and affect was stable.  The veteran's mood, 
however, was somewhat dysphoric and anxious.  There were no 
perceptual abnormalities such as clouding of the sensorium, 
and she was oriented to time, person, and place.  She was 
shown to have insight into her psychiatric difficulties, and 
maintained good judgment.  There was no suicidal or homicidal 
ideation.  The information she provided was consistent, and 
she appeared reliable according to the examiner.  He stated 
that there was no impairment in the veteran's thought 
processes or communication ability, and there was no 
inappropriate behavior.  Delusions and hallucinations were 
not present, and the veteran had the ability to maintain 
personal hygiene, and take care of other activities of daily 
living.  There was no evidence of memory impairment, and no 
obsessional or ritualistic behavior that interfered with 
routine activities.  Rate and flow of speech were normal, and 
she did not experience panic attacks.  The veteran's primary 
symptoms involved dysphoric mood.  There was no impairment of 
impulse control.  The veteran indicated that her sleep was 
normal.  The examiner concluded with an Axis I diagnosis of 
dysthymia and a history of PTSD, and offered an Axis V GAF 
score of 55.  He summarized the veteran's overall disability 
picture by stating that she had many of the same symptoms as 
shown in April 1998 when she was last seen for evaluation, 
and that she had learned to cope with her symptoms more 
effectively.  The veteran's overall ability to function 
occupationally and socially remained essentially the same as 
in 1998.  

Psychiatric disabilities, including PTSD and dysthymia are 
evaluated under the same rating criteria found at 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411 and 9433 (2001).  Pursuant to 
that criteria, a 50 percent evaluation is assigned upon a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week, 
difficulty in understanding complex commands; impairment of 
short- or long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances in 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9433.  

After applying the rating criteria to the evidence of record, 
the Board concludes that the initially assigned 50 percent 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
50 percent for the veteran's dysthymia with history of PTSD.  
The veteran's primary symptomatology is shown to involve 
dysthymia or dysphoria, and she does not appear to meet the 
full criteria for assignment of a 50 percent evaluation.  To 
that end, the Board notes that the veteran's memory has 
consistently been shown to be fully intact, and while her 
range may be somewhat restricted, her speech patterns were 
consistently shown to be goal directed and otherwise within 
normal limits.  

In any event, it may be said that the veteran experienced 
difficulty in establishing and maintaining effective work and 
social relationships, and her Axis V GAF scores ranging from 
55 to 60 reflect a psychiatric disability of moderate 
severity.  While the objective medical evidence does not 
appear to support such a GAF score, the Board nonetheless 
finds that the evidence supports the initially assigned 50 
percent disability rating.  The Board also finds, however, 
that the preponderance of the evidence is clearly against 
assignment of an initial evaluation in excess of 50 percent.  
To that end, the Board notes that none of the criteria for 
assignment of a 70 percent evaluation have been met in 
connection with the veteran's psychiatric disability.  Rating 
examinations dating from June 1997 through April 2000 have 
consistently shown the veteran to be fully oriented, without 
suicidal or homicidal ideation, and without impulse control 
or other symptoms warranted for assignment of a 70 percent 
evaluation.  The veteran's appeal with respect to assignment 
of an initial evaluation in excess of 50 percent for her 
psychiatric disability must therefore be denied. 

III.  Service Connection

a.  Introduction

As noted, the veteran contends that she incurred TMJ, a 
stomach disorder, a right knee disorder, a bilateral shoulder 
disorder, and an ear disorder as a result of her active 
service, to include service in the NEAG.  Generally, service 
connection may be granted for a disability resulting from a 
disease or injury that was incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  It is not entirely clear as to whether the 
veteran is also asserting that at least some of the claimed 
disabilities addressed here were incurred as a result of any 
service-connected disability.  In such cases, service 
connection may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2001).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2001).  While the VCAA 
has eliminated the well-grounded claim requirement, however, 
a medical nexus must still be established between the claimed 
disability and an injury or disease incurred during the 
veteran's active service, or otherwise due to a service-
connected disability.  Moreover, it must still be shown that 
the veteran actually have the disability being claimed in 
order to establish service connection for such disability.  

Further, in cases involving aggravation of a disability which 
pre-existed service, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).  In deciding a claim based on aggravation, 
but after having determined the presence of the pre-existing 
condition, the Board must first determine whether there has 
been any measurable worsening of the disability during 
service, and whether this constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the pre-
existing condition during service are not sufficient to be 
considered aggravation unless the underlying condition (as 
contrasted to symptoms) has worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 296-297 (1991).  

b.  Temporomandibular Joint Dysfunction (TMJ)

The veteran's service medical records fail to contain any 
reference to TMJ, or any complaints related thereto.  The 
report of a May 1997 VA rating examination fails to contain 
any mention of TMJ or complaints related to such disorder.  
In July 1997, the veteran underwent an additional VA rating 
examination in which she was diagnosed as having left TMJ 
syndrome on opening her mouth.  She was noted to have had a 
history of a TMJ problem which began in 1987 or 1988 prior to 
service.  There was no suggestion at that time that the 
veteran's TMJ had been permanently aggravated by her active 
service.  

In April 2000, the veteran was diagnosed with a history of 
TMJ which had existed prior to her active service.  At that 
time, the veteran was noted to have experienced headaches 
when her TMJ first became apparent, but such symptoms were no 
longer present.  She continued to complain of experiencing 
headaches, but such were considered to be of a different 
nature, and not related to any TMJ.  There was no active TMJ 
pathology indicated at the time of the April 2000 rating 
examination.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence shows that the veteran's 
TMJ was not incurred in or permanently aggravated by her 
active service.  The evidence of record clearly establishes 
that by the veteran's own statements, her TMJ existed prior 
to her entry into the service.  Further, there is no medical 
evidence to suggest that such disorder was permanently 
aggravated by her active service or due to any incident 
therein.  The medical opinion of April 2000 suggested that at 
one point, the veteran may have experienced headaches related 
to TMJ, but that such pathology was no longer present.  
Moreover, the most recent medical evidence only contains a 
diagnosis of TMJ by history, suggesting that such disorder, 
if present, was no longer present.  Accordingly, absent any 
sort of medical evidence suggesting that the veteran's TMJ 
syndrome was either incurred in or permanently aggravated by 
either a service-connected disability or service generally, 
her claim for service connection for TMJ must be denied.  

c.  Stomach Disorder

The veteran's service medical records show that she reported 
experiencing a nervous stomach at the time of her enlistment 
physical examination in August 1988.  She was then noted to 
be taking Tagamet with good results.  The examining physician 
stated that he did not think that her complaints indicated a 
serious problem.  A food-service worker questionnaire dated 
in April 1996 discloses that the veteran denied having 
experienced any stomach problems.  The veteran's service 
medical records fail to contain any further mention of 
stomach problems.  

The report of the first VA rating examination conducted in 
May 1997 contains a diagnosis of acute gastritis over the 
last month with complaints of frequent nausea.  A report 
dated in July 1997, however, indicates that the veteran had a 
history of acute gastritis one-year previously, and that such 
disorder was resolved after one month of medication.  The 
veteran was diagnosed with a history of acute gastritis with 
no current evidence of any stomach or digestive disease.  The 
examination of the veteran's stomach and abdomen was 
completely normal at that time.  

In April 2000 the veteran underwent an additional VA rating 
examination.  The report of that examination shows that the 
veteran suffered from dyspepsia for which she was taking 
Prilosec.  Examination of the abdomen was normal.  The 
veteran was noted to have a history of stomach discomfort 
prior to service, which had been treated with Tagamet.  While 
taking Prilosec, the veteran reported having no further 
symptomatology.  The examiner concluded with a diagnosis of 
dyspepsia, currently asymptomatic on Prilosec.  There was no 
suggestion that the veteran suffered from any chronic stomach 
disorder.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence shows that the veteran does 
not suffer from any sort of a chronic stomach disorder that 
was incurred in service.  As noted, she was shown to have 
complained of a "nervous stomach" prior to service, which 
was effectively treated with Tagamet.  Her service medical 
records fail to disclose any further incidents of stomach 
problems.  The VA rating examination reports of May and July 
1997 and April 2000 disclose that the veteran had 
alternatively acute gastritis and dyspepsia.  However, such 
were characterized as acute disorders which were resolved 
with medication including Tagamet and Prilosec.  In short, 
the veteran, while noted to have had a history of acute 
stomach disorders, was not shown to have any active chronic 
pathology.  Accordingly, absent a showing that she actually 
had a chronic stomach disorder which had been incurred in or 
permanently aggravated during her active service, her claim 
for service connection for a stomach disorder must be denied.  

d.  Right Knee Disorder

The veteran's service medical records do not show that the 
veteran had any complaints or injuries involving her right 
knee.  The veteran was afforded VA rating examinations in May 
and July 1997, and again in April 2000.  At no point during 
the course of the rating examinations was the veteran shown 
to have any pathology with respect to her right knee.  
Further, she was not shown to have complained of any right 
knee problems.  In July 1997, X-rays of the right knee were 
conducted, and were shown to be completely normal.  Her range 
of motion was characterized as well within normal limits with 
120 degrees of flexion and 15 degrees of hyperextension.  No 
other evidence pertaining to the veteran's right knee was 
indicated.  

The Board has evaluated the foregoing, and concludes that in 
the absence of any evidence showing the presence of any sort 
of right knee disorder, to include the April 2000 VA rating 
examination, the veteran's claim for service connection must 
be denied.  As stated above, in order to establish service 
connection, there must actually be a present disability.  
Here, the objective medical evidence actually shows that the 
veteran had a normal right knee, and affirmatively rebuts any 
contention that she has a right knee disorder.  Such was 
shown in July 1997, and the issue was not raised by the 
veteran in any subsequent treatment record dated after July 
1997.  Accordingly, absent a showing of a present disability 
with respect to the veteran's right knee, her claim for 
service connection is denied.  

e.  Bilateral Shoulder Disorder

The veteran's service medical records show that the veteran 
reported having experienced unspecified problems with her 
shoulders at the time of her enlistment physical examination 
conducted in August 1988.  She was not found to have any 
shoulder complaints on examination, however.  The service 
medical records fail to disclose any complaints, injuries, or 
other problems related to the veteran's bilateral shoulders.  

VA rating examinations dated in May 1997, July 1997, and 
April 2000 fail to disclose the presence of any sort of 
bilateral shoulder disorder.  In July 1997, the veteran's 
shoulders were examined, and were found to be normal in all 
respects.  She was shown to have a completely normal range of 
motion in her shoulders bilaterally, and her X-ray results 
were completely normal.  The assessment was "normal 
bilateral shoulders."  The record fails to contain any other 
mention or complaint of problems related to the shoulders.  

The Board has evaluated the foregoing, and concludes that the 
evidence fails to establish the presence of any sort of 
bilateral shoulder disorder for which service connection may 
be granted.  The Board recognizes that on her service 
entrance examination, the veteran reported having experienced 
unspecified problems with her shoulders.  On objective 
examination, however, she was not shown to have any pathology 
with respect to her shoulders, to include the April 2000 VA 
general medical examination.  As noted, in July 1997, her 
range of motion was normal, and there was no pathology 
indicated on X-ray examination.  Accordingly, as with her 
claim for service connection for a right knee disorder above, 
absent a showing of any present disability with respect to 
the right shoulders, the veteran's claim must be denied.  

f.  Ear Disorder

The veteran's service medical records show that she reported 
having experienced unspecified ear problems consisting of ear 
infections as a baby at the time of her enlistment 
examination conducted in August 1988.  She was not found to 
have any ear complaints or pathology on objective 
examination, however.  In April 1996, the veteran denied 
having experienced any ear-related problems on a food-
handler's questionnaire form.  The service medical records 
fail to disclose any complaints of or other problems related 
to the veteran's ears.  

The veteran was afforded VA rating examinations in May and 
July 1997 and in April 2000.  In May 1997, the veteran was 
shown to have normal ears and normal hearing.  The record 
fails to disclose that any particular hearing examinations 
were conducted at that time, however.  

In July 1997, the veteran denied experiencing any hearing 
loss or other problems related to her ears or hearing 
generally.  The veteran's ears were found to have been 
completely normal and free of abnormalities on examination, 
and her hearing was found to be completely normal.  No 
pathology related to the ears was found.  Likewise, in April 
2000, no problems or complaints related to the veteran's ears 
were noted.  

The Board has evaluated the foregoing, and concludes that the 
evidence fails to establish that the veteran currently has 
any sort of disability with respect to her ears.  The Board 
recognizes that at the time of her service entrance 
examination, the veteran reported having experienced ear 
infections as a child.  However, as discussed above, she has 
not been found to exhibit any sort of pathology in her ears.  
On objective examination, her ears have been found to be 
completely normal in all physical aspects, and her hearing 
has been found to be completely normal consistently on 
testing.  Moreover, the veteran denied experiencing any 
problems related to her ears at the time of the July 1997 
rating examination.  Accordingly, given that the objective 
medical evidence fails to show that the veteran has any sort 
of ear disability, her claim must be denied.  

IV.  Conclusion

In reaching the determinations with respect to the veteran's 
claims for service connection, the Board does not doubt the 
sincerity of the veteran's apparent belief that she suffers 
from TMJ, a stomach disorder, a right knee disorder, a 
bilateral shoulder disorder, and an ear disorder which were 
either incurred in or permanently aggravated by her active 
service.  However, such statements or assertions to that 
effect by the veteran do not constitute medical evidence.  As 
a layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues or render opinions 
requiring medical training and expertise, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Board 
finds that the veteran's contentions, by themselves, cannot 
be accepted as significantly probative evidence in that 
regard.  

The Board concludes that the preponderance of the evidence is 
against the claims of entitlement to service connection for 
the above-captioned disorders.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).  

The Board's determination with respect to the issue involving 
entitlement to an increased initial rating for dysthymia with 
a history of PTSD does not preclude it from consideration of 
the veteran's claim on an extraschedular basis.  The 
potential application of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) has been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the veteran's contentions in this case.  
There has been no showing, however, that the disability under 
consideration has caused marked interference with employment, 
has necessitated frequent (or any) periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
observes that the veteran has been seen regularly on an 
outpatient basis for her psychiatric disorder, but has not 
been shown to have been incapable of supporting herself or 
taking care of her basic needs.  Indeed, the examiner who 
conducted the most recent VA rating examination of April 2000 
specifically found that the veteran was able to function in 
her college-level courses, and that she had not lost work due 
to her symptoms.  The veteran's symptoms including loss of 
motivation, a dysphoric mood, and other depressive symptoms 
have been taken into consideration in reaching the decision 
discussed above.  In other words, the Board finds that the 
regular schedular standards contemplate the symptomatology 
shown.  

The Board finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's dysthymia with a history of PTSD on a schedular 
basis.  The veteran's symptoms, however, were not found to 
warrant a higher initial rating on a schedular basis.  
Likewise, then, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned 50 percent evaluation for dysthymia, 
with a history of PTSD, is appropriate, and assignment of an 
evaluation in excess of 50 percent for such disability is 
denied.  

Service connection for TMJ is denied.  

Service connection for a stomach disorder is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a bilateral shoulder disorder is 
denied.  

Service connection for an ear disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

